DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: page 10, line 15, “100” should be “110”.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeshima et al. (US Pat. Pub. No. US 2013/0322921 A1)
Maeshima et al. discloses an assembly for an electrophotographic image forming device 100, comprising: a housing (a development frame member) 31; a rotatable component (a toner supply roller) 34 having a shaft 34h that defines a rotational axis of the rotatable component 34 (Fig. 11); and a bushing 81 having an opening 81a defined by an inner circumferential surface of the bushing 81 (paragraph [0050] and Fig. 11), the shaft 34h is received in the opening 81a such that the inner circumferential surface of the bushing 81 rotatably supports the shaft 34h (Figs. 10 and 11), the bushing 81 is installed on the housing 31 and is separable from the housing 31 (Figs. 10 and 11), a first mating feature 81k is positioned on an outer surface of the bushing 81 that is opposite the inner circumferential surface of the bushing 81, the first mating feature 81k is positioned between an inner axial end of the bushing 81 and an outer axial end of the bushing 81 relative to the rotational axis of the rotatable component 34, the first mating feature 81k of the bushing 81 is in contact with a second mating feature 31fa on the housing 31, contact between the first and second mating features 81, 31fa defines an axial position of the bushing 81 relative to the housing 31 along the rotational axis of the rotatable component 34 (Fig. 11).

Allowable Subject Matter
Claims 6-16 are allowed.



Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 6 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a groove, formed in an outer surface of the bushing, matably receives a tooth that projects from the concave surface of the housing” as set forth in the claimed combination.
Independent claim 12 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a groove, formed in an outer surface of the body, is positioned to matably receive a tooth on the housing” as set forth in the claimed combination.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US Pat. Pub. No. US 2009/0010678 A1) discloses an image forming apparatus comprising: a housing having a guide slot; a drum having a shaft; a bushing having an opening to support the shaft; the bushing having a projection; and the projection being in contact with the guide slot.

Kanno et al. (US Pat. Pub. No. US 2014/0072328 A1) discloses a developing device comprising: a housing; a developing roller; a toner supply roller; and a bushing having an opening to rotatably support the toner supply roller.
Denton et al. (US Pat. No. 9,152,089 B1) discloses a developing unit comprising: a housing; a developing roller having a shaft; and a bushing having an opening to support the shaft.
Lee et al. (US Pat. Pub. No. US 2018/0136604 A1) discloses a process cartridge comprising: a housing; a developing roller having a shaft; and a bushing to rotatably support the shaft.
Momoka et al. (US Pat. Pub. No. US 2018/0364608 A1) discloses a drum unit comprising: a drum; a bushing to support the drum; and the bushing including an opening and a groove.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
March 4, 2021